DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 8, 14 - 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the audio signal" in line 2. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what audio signal the limitation is referring to, since “an audio signal” has not been previously established, thus the metes and bounds of the claim are unclear as to for what a set of sources are identified. Examiner presumes applicant intended the limitation “the audio signal” to be “the audio input”, and is interpreted as such.  Appropriate correction is required.
Claims 5 - 8 depend directly or indirectly from claim 4, do not resolve the indefiniteness, and are rejected for the same reason as claim 4.
Claim 14 recites the limitation "the audio signal" in line 2. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what audio signal the limitation is referring to, since “an audio signal” has not been previously established, thus the metes and bounds of the claim are unclear as to for what a set of sources are identified. Examiner presumes applicant intended the limitation “the audio signal” to be “the audio input”, and is interpreted as such.  Appropriate correction is required.
Claims 15 - 18 depend directly or indirectly from claim 14, do not resolve the indefiniteness, and are rejected for the same reason as claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6, 9 – 16, 19, 20 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Minor (U.S. Patent Application Publication 2017/0187884).

Regarding Claim 1, Minor discloses:
A method for adjusting a sound level during a conference call involving a plurality of devices via a communications network (Abstract, para 0023-38: method and system to adjust sound volume during an audio communication session [conference call] involving devices 102a-e via communication network 108), the method comprising:
receiving an audio input at a first device of the plurality of devices (para 0024, 0032-35: a client device, for example device 102a [a first device] of devices 102a-e, receives audio input, depicted by thick dotted line fig. 1a);
determining, by control circuitry of the first device, that the audio input represents at least a first sound and a second sound, wherein the first sound is generated from a first source and the second sound is generated from a second source (para 0025, 0032-38: communication client of processing unit [control circuitry] of device 102a determines by decoding by separating the audio input and resolving it represents at least the audio generated by user B speaking from device 102b [first sound and first source] and the audio generated by user C speaking from device 102c [second sound and second source].);
upon determining that the audio input represents the at least the first sound and the second sound:
generating for display a user selectable element for each sound on a user interface of the first device (para 0029-30, 0036-38, 0041: upon establishing by decoding the audio input represents at least the audio from user B and user C, device 102a generates the user interface display depicted in fig. 3 which includes element 314b for the audio from user B and element 314c for the audio from user C, each element can be selected by the user), wherein the user selectable element is adjustable within predetermined sound levels (para 0041: each element 314 is adjustable ranging from zero, minimum output [predetermined sound level] through maximum output [predetermined sound level] volume);
receiving a user selection setting a first user selectable element associated with the first sound at a first sound level different from a default sound level (para 0036, 0038: By default, initially the volume levels for each of the audio output from the other users, including the audio of user B, are set to a starting level [default sound level], for example relatively low, the starting level referred to as background chatter volume setting, user A can selectively use the volume control slider 314b [a first user selectable element] associated with the audio of user B [first sound] to increase [a first sound level different from a default sound level] the audio playout volume of the audio of user B relative to its initial starting volume level, the setting received by the communication client of device 102a [receiving a user selection setting]);
adjusting, by the control circuitry of the first device, the first sound to the first sound level specified by the user selection (para 0038: in response, the communication client adjusts the output of the audio of user B to be increased per the volume increase setting); and
outputting the first sound at the first sound level while outputting the second sound at the default sound level (para 0038: the audio of user B is played out at the increased volume level relative to the audio of the other users, which includes the audio of user C whose output audio remain at the initial starting volume level).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Minor further discloses:
wherein adjusting the first sound to the first sound level comprises at least one of enhancing or reducing the first sound (para 0038: increasing the volume level of the audio output of user B makes it louder [enhancing] relative to the audio output of the other users and the initial volume level setting).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Minor further discloses:
wherein outputting the first sound at the first sound level is based on statistical spectral features including at least [examiner notes the following features are claimed in the alternative] flatness  (para 0036, 0041, 0043: the increased volume level of the audio output of user B makes it louder [statistical spectral feature] as perceived by user’s hearing, relative to the deviation from [flatness] the initial volume level setting), perceptual spread, or shape of the first sound.

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Minor further discloses:
identifying a set of sources for the audio signal using a source detection algorithm, wherein each source of the set of sources generates a respective sound (para 0036, 0038: communication client of processing unit of device 102a by decoding [source detection algorithm], determines the particular sources that exist [identifying] in the audio input by separating them, for example the audio from users B and C [set of sources], the audio from user B generates sound of user B, the audio from user C generates sound of user C).

Regarding Claim 5, in addition to the elements stated above regarding claim 4, Minor further discloses:
applying a corresponding weight filter to the respective sound based on a user selection setting a respective user selectable element at a user-specified sound level (para 0036, 0038, 0041: user A can selectively use the respective volume control slider 314 for any of the audio output of the users, for example users B, C, D, E. to cause increase or decrease of the audio playout volume of the audio of the user, the setting, whether an increase or decrease, applies a gain [weight filter] increase or decrease according to a scale which causes the volume to be louder or softer relative to the deviation from the initial volume level settings of each of the audio output of the users).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, Minor further discloses:
setting a respective user selectable element at the default sound level, wherein the default sound level indicates an original sound level (para 0054, 0036: a respective volume control slider 314 is set to the initial starting volume level, the starting level referred to as background chatter volume setting), and wherein the default sound level is output without applying the corresponding weight filter to the respective sound (para 0036, 0038: the sound level output at the initial starting volume level has no gain [weight filter] increase or decrease applied to the audio output of the user relative to the initial stating volume level setting of the audio output of the user).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Minor further discloses:
generating for display a list of sources for the audio input on the user interface of the first device in real time (para 0030, 0036, 0073: the user interface display of the respective users [sources] of the audio input received by device 102a is generated during [real-time] an established audio call and lists the respective users as depicted in fig. 3).

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Minor further discloses:
wherein the user selectable element is a slider that moves along a sliding region of the user selectable element (para 0030, 0038, 0041: element 314 is a volume control slider that is moved up and down the length of the scale of the slider).

Regarding Claim 11, Minor discloses:
A system for adjusting a sound level during a conference call involving a plurality of devices via a communications network (Abstract, para 0023-38: method and system to adjust sound volume during an audio communication session [conference call] involving devices 102a-e via communication network 108), the system comprising:
control circuitry configured to (para 0025, 0032-38: communication client of processing unit [control circuitry] of device 102a is configured to):
receive an audio input at a first device of the plurality of devices (para 0024, 0032-35: a client device, for example device 102a [a first device] of devices 102a-e, receives audio input, depicted by thick dotted line fig. 1a);
determine that the audio input represents at least a first sound and a second sound, wherein the first sound is generated from a first source and the second sound is generated from a second source (para 0025, 0032-38: communication client of processing unit [control circuitry] of device 102a determines by decoding by separating the audio input and resolving it represents at least the audio generated by user B speaking from device 102b [first sound and first source] and the audio generated by user C speaking from device 102c [second sound and second source].);
upon determining that the audio input represents the at least the first sound and the second sound:
generate for display a user selectable element for each sound on a user interface of the first device (para 0029-30, 0036-38, 0041: upon establishing by decoding the audio input represents at least the audio from user B and user C, device 102a generates the user interface display depicted in fig. 3 which includes element 314b for the audio from user B and element 314c for the audio from user C, each element can be selected by the user), wherein the user selectable element is adjustable within predetermined sound levels (para 0041: each element 314 is adjustable ranging from zero, minimum output [predetermined sound level] through maximum output [predetermined sound level] volume);
receive a user selection setting a first user selectable element associated with the first sound at a first sound level different from a default sound level (para 0036, 0038: By default, initially the volume levels for each of the audio output from the other users, including the audio of user B, are set to a starting level [default sound level], for example relatively low, the starting level referred to as background chatter volume setting, user A can selectively use the volume control slider 314b [a first user selectable element] associated with the audio of user B [first sound] to increase [a first sound level different from a default sound level] the audio playout volume of the audio of user B relative to its initial starting volume level, the setting received by the communication client of device 102a [receiving a user selection setting]);
adjust by the control circuitry of the first device, the first sound to the first sound level specified by the user selection (para 0038: in response, the communication client adjusts the output of the audio of user B to be increased per the volume increase setting); and
input/output circuitry configured to (para 0025, 0032-38: communication client of processing unit of device 102a is configured to):
output the first sound at the first sound level while outputting the second sound at the default sound level (para 0038: the audio of user B is played out at the increased volume level relative to the audio of the other users, which includes the audio of user C whose output audio remain at the initial starting volume level).

Claim 12 is rejected under the same grounds stated above for Claim 2.

Claim 13 is rejected under the same grounds stated above for Claim 3.

Claim 14 is rejected under the same grounds stated above for Claim 4.

Claim 15 is rejected under the same grounds stated above for Claim 5.

Claim 16 is rejected under the same grounds stated above for Claim 6.

Claim 19 is rejected under the same grounds stated above for Claim 9.

Claim 20 is rejected under the same grounds stated above for Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minor in view of Ingel et al. (U.S. Patent Application Publication 2021/0224319) hereinafter Ingel.

Regarding Claim 7, in addition to the elements stated above regarding claim 4:
wherein the source detection algorithm uses a learning model trained by a convolutional neural network to identify the set of sources.
Minor teaches (para 0036, 0038) identifying the particular sources that exist.
Minor does not disclose using a learning model trained by a convolutional neural network.
However, in a related field of endeavor (i.e. identifying sources in audio data) Ingel teaches in paragraph 0151 utilizing a trained learning model, for example a deep neural network [convolutional neural network], to identify the particular sources of audio, for example particular speakers, within the received audio data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ingel to Minor’s identifying of particular sources in the received audio to utilize a learning model trained by a convolutional neural network, thus providing an enhanced audio source identification process by allowing a more inclusive identification of sources including background noise sources and sounds produced by particular sources such as those not producing speech (Ingel para 0151).

Regarding Claim 8, in addition to the elements stated above regarding claim 7, the combination further discloses:
wherein the learning model is trained using combined audio data of the respective sound of the set of sources (Ingel para 0151: the learning model may be trained using training examples to extract segments from audio data, and may use the trained machine learning model to analyze the source audio data [combined audio data] which includes the audio of the sources generating the audio).

Claim 17 is rejected under the same grounds stated above for Claim 7.

Claim 18 is rejected under the same grounds stated above for Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653   
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653